Citation Nr: 1417043	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  12-20 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty for training purposes only from August 1967 to February 1968.  He died on December [redacted], 2010.  The appellant is the Veteran's surviving spouse.  The matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The claim was later transferred to the jurisdiction of the RO in Cleveland, Ohio.  


FINDINGS OF FACT

1.  At the time of his death, the Veteran was service connected for amyotrophic lateral sclerosis (ALS), rated 100 percent disabling.

2.  The Veteran's death certificate lists ALS as the immediate cause of death.

3.  The Veteran's cause of death is attributable to a service-connected disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.312 (2013). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA death benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(b), (c).

The Veteran died in December 2010 at the age of 63.  The certificate of death reported the immediate cause of death as amyotrophic lateral sclerosis (ALS).  At the time of his death, the Veteran was 100 percent service connected for ALS.  Thus, service connection for the Veteran's cause of death must be granted.

The RO denied the claim finding that the grant of service connection for ALS was in error because the August 2010 rating decision erroneously granted presumptive service connection for ALS.  38 C.F.R. § 3.318 (2013).  However, presumptive service connection for ALS is only applicable to veterans who served 90 days or more of continuous active duty service, whereas the Veteran only served on active duty for training purposes.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). 

Once service connection has been granted, it can be severed only upon VA's showing that the final rating decision granting service connection was "clearly and unmistakably erroneous," and only after certain procedural safeguards have been met.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(d) (2013); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  Specifically, when severance of service connection is warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The Veteran will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  38 C.F.R. § 3.103(b)(2), 3.105(d); Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  In this case, the Board finds that the severance was not procedurally proper as the RO failed to comply with its notification obligations.  38 C.F.R. § 3.105(d). 

In this regard, the RO failed to provide a separate rating proposing severance will be prepared setting forth all material facts and reasons.  The appellant was not notified at of the contemplated action and furnished detailed reasons for the severance 60 days prior to the action for the presentation of additional evidence to show that service connection should be maintained.  The appellant did not have notice or an opportunity to offer argument against a finding of CUE with the prior grant of service connection for ALS.  In short, the appellant's due process rights were violated as the RO failed to follow the procedural requirements of 38 C.F.R. § 3.105(d), and therefore, the severance of service connection for ALS was not proper. 

Thus, whether erroneous or not, at the time of the Veteran's death, service connection was in effect for ALS and assigned a 100 percent disability rating.  Service connection was never severed during the Veteran's lifetime and the rating decision granting service-connection was not properly reversed on the grounds of CUE.  His death certificate reflects he died of ALS, a service-connected disability.  The appellant's claim must be granted.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


